Mr. Chief Justice Alvey
delivered the opinion of the Court:
The only error assigned on this appeal is, that the court was not warranted in taking the case from the jury, in respect to the right of the plaintiffs to recover the amount of the policy sued on. And the question to be considered is, whether there was evidence sufficient to justify the jury in finding that the assured came to his death from other cause or causes than suicide. If the evidence was not sufficient to justify such finding, but was clear to the fact that the cause of death was suicide, there can be no question of the correctness of the court’s ruling in taking the case from the jury.
It is well settled that a condition or stipulation, such as we have recited from the policy in this case, to avoid liability in case of suicide of the assured, sane or insane, is valid, and must be given effect by the courts, according to the terms of the contract of the parties. In the case of Bigelow v. The Berkshire Life Ins. Co., 93 U. S. 284, it was expressly held, that a stipulation in a life insurance policy that it should be void if the insured should die by suicide, sane or insane, was valid; and that it was no answer to such a stipulation that the insured was of unsound mind and wholly unconscious of the act. There are other cases that hold the same principle.
The only question, therefore, is whether the evidence of suicide is so clear and definite as to preclude all reasonable doubt of the fact, or, in other words, whether the evidence is so clear as to exclude any other rational hypothesis than that of suicide as the cause of death. Mere wild, irrational conjecture as to the cause of death will not suffice to over*423come clear and definite proof. It is true that, in case of real doubt, the presumption is against the fact of suicide. But where the evidence is all on one side, and that of a character to establish beyond a reasonable doubt the fact that suicide has been committed, the ordinary presumption opposed to that fact can not be allowed to counteract and destroy the rational conclusion deducible from such clear and definite proof.
Here, the claim of the plaintiffs is attempted to be supported upon the surmise that the assured may have cometo his death by accident, or by the hand of a robber, or in conflict with some unknown person. But each and every circumstance in proof tends directly, and with a force that can not be resisted, to repel such hypothesis. The writing and mailing of the letter, the circumstances referred to therein, as inciting him to the desperate and fatal act, and the plainly expressed intention of ending his life by his own hand, followed within a few hours by the clearly apparent execution of his predetermined purpose, can leave no room for possible doubt as to the real cause of his death. Then, too, the time and place of his death, and the evidence that the pistol had been used by his ungloved right hand, and the entire absence of any circumstance whatever that would indicate accident, or that there had been a conflict with any other person, all force the mind irresistibly to the conclusion that the cause of death was suicide. Indeed, if this proof does not clearly and beyond rational doubt establish the fact of suicide, there is no such thing as establishing such fact except it be by occular proof furnished by witnesses who were present at the scene of death. There is no case where the presumption against the fact of suicide has ever been indulged to such an extent.
We think the court below was quite right in withdrawing the case from the jury, and directing a verdict for the defendant, as was done. A verdict for the plaintiffs, upon the facts of this case, would have been without the slightest ovi*424deuce to support it, and grossly against evidence, and it would, consequently, have been the duty of the court to set such verdict aside. A case presenting such state of facts as the present simply requires the court to relieve the jury of all consideration of it; and this is the settled principle in the practice of the courts of this District, and of the courts of the United States generally. Pleasants v. Fant, 22 Wall. 116; Prigg v. Lansburgh, 5 App. D. C. 30; Hendrick v. Lindsay, 93 U. S. 143; Randall v. Railroad Co., 109 U. S. 478; Elliott v. Railroad Co., 150 U. S. 245, 247; Union Pacific R. Co. v. McDonald, 152 U. S. 262; Phœnix Ins. Co. v. Doster, 106 U. S. 30.
The cases relied on by the plaintiffs as giving support to their contention are those of Home Benefit Asso. v. Sargent, 142 U. S. 691, and National Union v. Thomas, 10 App. D. C. 277. But those cases are distinguishable in their circumstances, from the present case. It may be said, however, of both those cases, that they stand upon the extreme border line of the principle requiring the facts to be submitted to the jury; and the first of those cases was not decided by unanimous opinion. They should therefore stand on their own special circumstances, and not be invoked as precedents except upon an exactly similar state of facts.
The judgment must be affirmed; and it is so ordered.

Judgment affirmed.